lique Démocratique du Congo Premier feuill
VW 2uitet

Mistère des Affaires Foncières :

direction des Titres Immobiliers
Ciréonscription Foncière de Tshops 1L:-

Orientale.
XXXXXXXXXXX

Division des Titres Inmobiliers trict XYXYXX LILI
Ommune de : XXXXXXYIXxY
AA NG Le erritc Basoka =
Lot Bolemko 1Il.-
Agricole--

CONTRAT D'EMPHYTEOSE
NOD8/Efrste.x/246 DU 30/40/2245, _
> TERME DU BAIL DE VINGT-CINQ (25) ANS

ENTRE :
1°) La République Démocratique du Congo représentée par le Gouvermeur de Province
agissant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa # de [a Loi=====2à
n° 73-021 du 20 juillet 1973 et par l'Article 14 Sub. de l'Ordonnance n° 74-148 du 01-— ——
juillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part === —

ER:
2°) La Société “ÆANTATIONS ET HUILERIES BU CONGO 8.4, imnatriculée au——----+
euméro GB/KIN/RCCM/14-B-5579, Îdentification Natiomale 401148, ayant s0n-—-
sière social au numéro 1 de l'Avenue Ngougo-Lutete dans la Connuse de la---——

Gomke à Kinshasa, représentée par Som Birecteur Général, Monsieur---"
Z. LUYINBULA NUANISA,

EMPHYTEOTE", de seconde part,

IL À ETE CONVENU CE QUI SUIT :

Article 1 : La République concède au soussigné de seconde part, qui accepte un dit
d'emphytéose sur une parcelle de terre destinée à Hsagegauienls, Me:
superficie de 166. ha 39°=ares ca RU
située dans m défie déTerritoire de Basokoportant le numéro
du plan cadastral et dont les limites sont représentées sous un liseré vert au
croquis dressé à l'échelle de 1 à22-000i ème.

Boyao(sb4s
Article 2 : Le présent contrat est conclu pour un terme de 25 ans sr amintnene ss :
à l'expiration duquel il sera renouvelé pour une durée égale p ao
terrain ait été mis en valeur et maintenu conformément au
‘d contractuelles et réglementaires de l'emphytéose i ‘ ae
La redevance annuelle fixée conformément au tarif en vigueur

suivantes :

Nôtet des Monnaies

0140801

Prix de référence du terrain Deuxième feuillet
Redevance annuelle

1ère année 20 % soit : FC 12.492,09
2ème année 30 % soit : FC 23.238,00
3ème année 40 % soit : FC 30.984,00
4ème année 45 % soit : FC 34.857,00)

5ère année 50 % soit : FC 38.730, 20

Cette redevance et taxes rémunératoires sont payables annuellement et par anticipation le
premier janvier de chaque année chez le Comptable des Titres Immobiliers de Tshopgo 1.

Article 3 : L'Emphytéote est tenu d'occuper le terrain concédé dans les six mois et d'en

commencer la mise en valeur dans les dix-huit mois de la conclusion du présent
Contrat. l'Occupant est tenu de poursuivre de façon ininterrompue et de maintenir
la mise en valeur conformément à la destination du terrain

Seront considérées comme mise en valeur :

a) Les terres sur six dixièmes au mc de leur surface par des cultures

alimentaires, maraîchères ou fourragères.

b) Les terres couvertes sur six dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
à l'Hectare, les bananiers et les papayers devant être considérés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en
ligne de compte lors du dénombrement des arbres fruitiers.

c) Les terres couvertes sur dix dixièmes au moins de leur surface par des
plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et
pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare de

boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum sera déterminée de
commun accord avec l'Occupant et le Service de l'Agronomie.

pant et les pâturages naturels ayant subi une
amélioration à effet permanent et approprié à l'élevage à caractère intensif ;
c'est-à-dire drainés ou irrigués si nécessaire et protégés contre l'érosion sur
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre
minimum sera fixé par le Service Vétérinaire en tenant compte des espèces, des
possibilités du sol et des conditions climatologiques.

a) Les pâturages créés par l'Occu

é 2. tes Pre 4 Ne
b) Les terres sur lesquelles il aura été fait sur six dixièmes au moins de

3 à d + LP Fi
surface par des constructions et installations nécessaires à Di anse
notamment sur place en vue de la surveillance. Les poulaillers, les gave
abris, étables, dipping-tancks destinés au bétail, garage pour les véhi "

magasins de stockage.

É é F ‘ : des
c) La mise en valeur doit être rationnelle et effectuée suivant les re! les

technique moderne.

0140801 2 a

Fe . Troisième et dernier feuillet

#s.

La 4 Loti taf
d) Les cultures sur le sol en déclivité seront établies parallèlement aux courbes de
{ hiveau et toutes les mesures contre érosion seront prises.

i e) La mise en valeur des terres ayant une inclinaison de 30

À É % est interdite de
| même que le boisement dans un rayon de 75 m de source,

f) Les conditions de mise en valeur stipulées ci-dessus

) l joueront séparément ou
simultanément pour toute surface.

Article. L'Emphytéote aura la faculté de se libérer des charges de son droit par le

délaissement des fonds aux conditions et selon les modalités prescrites par les
mesures d'exécution de la Loi n° 73-021 du 20 juillet 1973 et de ses mesures
d'exécution.

Artiele,5 : L'Emphytéote ne peut changer la destination du terrain concédé sans
l'autorisation expresse, écrite et préalable de l'autorité qui a concédé le droit,

Article 6 : Il appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la
permission des travaux requise en-.vertu de la législation sur l'Urbanisme et sur les
Circonscriptions Urbaines.

Article 7 : Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses
mesures d'exécution.

Article 8 : (Clause spéciale)

Article 9 : L'inexécution ou la violation d'une des conditions reprises ci-dessus entraînera la
résiliation de plein droit du droit concédé.

Article 10 : Pour tout ce qui concerne l'exécution du présent contrat, les parties déclarent nor
élire domicile, "LA REPUBLIQUE" dans les bureaux : de La Division à IS
"L'EMPHYTEOTE" dans les bureaux dé{4 Géfidñé de : Territoire de Basoko:=
Marcelle n°Section Rurale Neuf Cent Vinst-cimg-- ce

en doublelexpéition à Isangie=. [SOUS

NU

LA SOCIETE PHC S.4, , à
Redevance et taxes rémunératoires

pour un montant total de EG 183,442, 00
payées suivant quittance N°0 678 43qu 27-140 2215

La République
LE GOUVERNE OVINCE .—

Le Comptable

(1) Numéro cadastral en toutes lettres SES

0140801

